



EXHIBIT 10.26
SUMMARY OF COMPENSATION ARRANGEMENTS FOR NON-EMPLOYEE DIRECTORS
The following is a description of the standard arrangements pursuant to which
directors of SM Energy are compensated for services provided as a director,
including additional amounts payable for committee participation:


DIRECTOR COMPENSATION
Employee directors do not receive additional compensation for serving on the
Board of Directors or any committee.


For service in 2016 - 2017 as it relates to the period from May 2016 through May
2017, target compensation for each member of the Board of Directors has been set
at $180,000 annually, plus a retainer paid in lieu of committee and attendance
fees. As described more fully below, the actual value of compensation may be
higher or lower depending on the results of the restricted stock component of
director compensation. Primary director compensation is in the form of stock
grants and is fully described below. The retainer component of director
compensation for non-employee directors consists of an annual retainer of
$90,000 for committee and board meeting fees paid in SM Energy common stock or
cash as selected by the director; provided that in the event any director
attends in excess of 30 Board and committee meetings in the aggregate during the
period from May 2016 through May 2017, such director shall receive $1,500 per
meeting for each meeting in excess of 30. In addition, each non-employee
director is reimbursed for expenses incurred in attending Board and committee
meetings and director education programs.
The committee chairs receive the cash payments identified in the list below in
recognition of the additional workload of their respective committee
assignments. These amounts are paid at the beginning of the annual service
period.        
•
Audit Committee - $20,000

•
Compensation Committee - $15,000

•
Nominating and Corporate Governance Committee - $10,000



The stock compensation for non-employee directors is as follows:
1)
Annual compensation payable upon election to the Board by the stockholders,
valued at $180,000. This resulted in a grant of restricted stock to each
non-employee director of 5,645 shares of SM Energy common stock issued on May
25, 2016, under SM Energy's Equity Incentive Compensation Plan. These shares
vested on December 31, 2016.



2)
A retainer for the Non-Executive Chairman of the Board valued at $85,000. This
resulted in a grant of 2,666 shares of SM Energy common stock issued on May 25,
2016, under SM Energy's Equity Incentive Compensation Plan. These shares vested
on December 31, 2016.



3)
Steven R. Brand, Loren M. Leiker, Rose M. Robeson and William D. Sullivan each
elected to receive SM Energy common stock for their retainer, which resulted in
a grant of 2,823 shares of SM Energy common stock issued on May 25, 2016, under
SM Energy's Equity Incentive Compensation Plan. These shares vested on December
31, 2016. Larry W. Bickle, Ramiro G. Peru and Julio M. Quintana each elected to
receive a $90,000 cash payment for their retainer.




